Citation Nr: 0705762	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  94-43 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision in which the RO 
denied the veteran service connection for recurrent major 
depression.  The veteran filed a notice of disagreement (NOD) 
in April 1994, and the RO issued a statement of the case 
(SOC) in May 1994.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
May 1994.

The veteran testified during a hearing before RO personnel in 
September 1994.  A transcript of the hearing is of record.

In February 1999, the Board remanded the veteran's claim to 
the RO for further development, to include obtaining 
outstanding VA and private medical records, obtaining the 
veteran's Social Security records, requesting corroboration 
of the veteran's stressors for his PTSD claim, and if 
necessary, arranging for the veteran to undergo a VA 
examination to obtain a nexus opinion.  After attempting to 
complete all requested action, the RO continued denial of the 
veteran's claim (as reflected in the August 2002 supplemental 
SOC (SSOC)) and returned the matter to the Board. 

In September 2004, the Board again remanded the veteran's 
claim to the RO for further development, to include 
additional notification to the veteran specific as regards 
his claimed PTSD,and affording the veteran a VA examination 
to obtain a nexus opinion.  After completing the requested 
action, the RO continued denial of the veteran's claim (as 
reflected in the July 2006 SSOC) and returned the matter to 
the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to  fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although a personality disorder was noted in and post-
service, personality disorder is not recognized as a 
disability for VA compensation purposes.

3.  An acquired psychiatric disorder was not present in 
service or for many years thereafter, and the only medical 
opinion to address the relationship between any current 
acquired psychiatric disorder and service tends to weigh 
against the claim.

4.  The most persuasive medical evidence on the question of 
diagnosis indicates that the veteran does not meet the 
diagnostic criteria for PTSD.

5.  While the veteran claims that he has PTSD that is related 
to personal assault in service, the only medical opinion that 
addresses the occurrence of any such stressors weighs against 
the claim, and the record does not otherwise support the 
occurrence of any such stressor(s).  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In November 2004, during the pendency of this appeal, the RO 
sent the appellant a notice letter informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  In 
addition, in January 2006, the RO sent the veteran a letter 
than included notice of alternative evidence that could be 
submitted to substantiate a claim for PTSD based on personal 
assault.  After each letter, the RO afforded the appellant 
and his representative opportunity to respond.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support his claim 
for service connection, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the post-rating notice letter in 
November 2004 satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The November 
2004 letter advised that VA is required to make reasonable 
efforts to obtain military medical records, VA medical 
records, and records from the Social Security Administration, 
and to make reasonable efforts to obtain relevant records not 
held by a Federal agency.  The letter also specifically 
advised the appellant, "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence is in your possession 
that pertains to your claim, please send it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, the 
documents substantially meeting the VCAA's notice 
requirements was provided to the appellant after the rating 
action on appeal.  However, the Board finds that, in this 
appeal, any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As indicated above, the RO gave the appellant 
notice of what was required to substantiate his claim, and 
the appellant was afforded an opportunity to submit 
information and evidence pertinent to his claim via the 
November 2004 letter.  Following the issuance of the January 
2006 letter-which further completed VA's notice 
requirements-the appellant was afforded yet another 
opportunity to present information or evidence pertinent to 
the appeal prior to the RO's readjudication of the claim in 
July 2006.  Neither in response to the documents cited above, 
nor at any other point during the pendency of this appeal, 
has the appellant informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). See also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letters identified above.  The RO notified the 
veteran of the criteria for degree of disability and 
effective date of rating in the July 2006 SSOC.  The Board 
finds that any error as to the timing or form is this letter 
is not prejudicial to the veteran.  As the Board's decision 
herein denies the veteran's claim for service connection for 
an acquired psychiatric disorder, to include PTSD, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA and private medical 
providers that the appellant identified as having relevant 
records.   The appellant was afforded a VA-contracted medical 
examination in connection with the claim, and the report of 
that examination is of record, along with the transcript .  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.


II.  Factual Background

The veteran's service medical records show that in December 
1980, the veteran was admitted to the hospital because of a 
suicidal gesture and attempt, and depression.  During the 
veteran's hospitalization, he admitted to a longstanding 
difficulty with street drugs.  It was noted that the basic 
problem had been one of organic toxicity which caused the 
original psychosis that prompted admission and the veteran 
was able to be returned to the brig in December.  He was then 
discharged to duty.  The discharge diagnosis was passive 
aggressive personality disorder, which was unimproved on 
discharge, and toxic psychosis, which had cleared up upon 
discharge.

In January 1981, the veteran underwent a psychiatric 
evaluation.  The veteran was currently in full restraint and 
was awaiting a court marshal for unauthorized absence for 78 
days.  The diagnosis was situational stress reaction, 
suicidal ideation.  The veteran returned that month for 
psychiatric evaluation and he was diagnosed with nervous 
"free floating anxiety."

A March 1981 record shows that the veteran was agitated and 
upset because of an altercation with his supervisor.  The 
diagnosis was passive aggressive personality, situational 
stress.  In May 1981, the veteran was found not suitable for 
service because of his personality disorder and was 
recommended for discharge from service.

Post-service, the veteran was admitted to Heritage Hospital, 
a private hospital, from August 1992 to September 1992.  An 
August 1992 record shows that the veteran reported being kept 
in feet and hand cuffs in a small brilliantly illuminated 
cell for five days when he was in the service.  His PTSD 
symptoms were noted to be secondary to this confinement.  An 
August 1992 psychological consultation report shows Axis I 
diagnoses of alcohol and cocaine dependence; PTSD; and major 
depression, recurrent (moderate).  A September 1992 record 
shows a diagnosis of PTSD.  The relevant discharge diagnoses 
were acute and chronic alcoholism for detoxification and 
rehabilitation, cocaine dependence, and depression.

VA treatment records dated from September 1992 to August 1994 
show that the veteran reported being locked up in brig during 
military service and he attributed his psychiatric symptoms 
to this experience.  The relevant Axis I diagnoses were 
polysubstance abuse and dependence; rule out PTSD; rule out 
depression; probable depression and anxiety; depressive 
disorder; and PTSD.  The Axis II diagnosis was deferred, with 
some borderline and antisocial traits noted.  No opinion was 
stated whether any Axis I diagnosis, other than PTSD, was 
related to his service.

In an April 1994 letter, J.R., Ed.D., from the Psychology 
Service at a VA medical center, stated that it would be 
appropriate for the veteran to be referred to an inpatient 
PTSD program.

During the September 1994 RO hearing, the veteran testified 
that in 1980, when his mother died, his psychological 
problems began.  He stated that after her death, he could not 
handle being in the military and he went absent without leave 
(AWOL).  He was then arrested and brought back to the 
military brig.  While he was in prison, he stated that he 
tried to commit suicide and was beaten upon by the Marines 
and ended up in the Naval Hospital for 10 days.  After those 
10 days, he was released and sent back to prison in handcuffs 
for nine days, during which time, he was beaten upon and 
physically and mentally abused in the prison cell.

An October 1994 VA treatment record reflects Axis I diagnoses 
of polysubstance abuse and PTSD.  The Axis II diagnosis was 
deferred.

An October 1994 private medical record from Lemuel Shattuck 
Hospital indicates that the veteran reported being abused 
while he was in prison in the service.  After examination, 
the Axis I diagnoses were polysubstance abuse and PTSD.  The 
Axis II diagnosis was deferred.

VA treatment records dated from November 1994 to December 
1995 reflect that the veteran again reported having 
flashbacks of imprisonment and beating that occurred during 
his service.  Pertinent Axis I diagnoses included 
polysubstance abuse; probable PTSD; history of polysubstance 
abuse; and PTSD, provisional (questionable).  The Axis II 
diagnosis was personality disorder, not otherwise specified 
(antisocial and borderline features).  Again, there was no 
opinion given as to whether any Axis I diagnosis, other than 
PTSD, was related to his service.

A January 1996 VA treatment record shows that the veteran 
sought treatment and described an alleged beating from the 
police that occurred prior to his last inpatient admission to 
the VA medical center in December 1995.  He claimed that he 
had PTSD from this event, in addition to memory loss.  The 
psychologist stated that he reviewed the DSM-IV PTSD criteria 
and it did not support a PTSD diagnosis at that time.

A Social Security Administration (SSA) disability benefits 
application, dated in September 1996, reflects the reviewer's 
notation that the veteran presented claiming PTSD, but there 
was insufficient evidence to support this diagnosis.  The 
primary diagnoses were polysubstance abuse and personality 
disorder.

An August 1997 VA inpatient treatment record shows that the 
veteran complained of nightmares and flashbacks from being 
assaulted in service.  The Axis I discharge diagnoses were 
poly-substance abuse, and depression with suicidal ideation.  
The Axis II diagnosis was personality disorder, not otherwise 
specified (antisocial and borderline features).

SSA records received in September 1999 show that the 
veteran's impairment was considered to be severe under the 
Social Security Act and that his impairment included 
depression, PTSD, and polysubstance addiction.

An October 2002 VA treatment record shows that the veteran 
was treated for schizoaffective disorder.

Later in the month, the veteran returned for treatment.  An 
October 2002 VA treatment record shows that the veteran 
reported having increasing flashbacks and nightmares of being 
beaten while incarcerated in the service.  The Axis I 
diagnoses were PTSD with suicidal ideation, rule out major 
depression, and history of polysubstance abuse now in full 
remission.  The Axis II diagnosis was personality disorder, 
not otherwise specified (antisocial and borderline features).

A February 2003 letter from the Department of Navy notes that 
there was no record of a court martial for the veteran that 
resulted in a punitive discharge.

On July 2005 VA examination, the veteran reported that he was 
put in the brig in the service and was beaten and kicked by 
guards while in total restraints.  The veteran stated that he 
had never been the same since.  The examiner noted that he 
reviewed the veteran's military records carefully and the 
following could be established with certainty:  the veteran 
had an extensive drug history before entering the military 
and had gone AWOL after his mother died; the veteran reported 
to military authorities that he had recently taken drugs, 
including LSD, cocaine, and marijuana; the veteran was also 
put in the brig, but then transferred to the hospital because 
he had a toxic psychosis from drugs and the veteran was 
returned to the brig with the caution that he be placed in 
restraints and under suicidal precautions because of suicide 
attempts.  The examiner stated that there was no direct 
evidence that the veteran was beaten.  The veteran was 
clearly very agitated at this point, and while the beating 
might have happened, the examiner was not able to establish 
with a likelihood beyond 50 percent that these events 
occurred.

The examiner opined that the veteran did not qualify for 
309.81 diagnosis of PTSD because the stressor could not be 
established with any degree of reliability.  Thus, the 
veteran failed on criterion A for the criteria for PTSD, but 
he met all other criteria for PTSD.  However, given the 
veteran's history of lying, the examiner stated that it could 
not be definitely established that the events that the 
veteran had claimed did occur.  Further, even if the events 
had occurred, it would not be able to be definitely 
established that they in fact caused the veteran's current 
difficulties.

The examiner also opined that the veteran's diagnosis was 
much more characteristic of antisocial personality disorder.  
He concluded that the veteran did not have PTSD or any 
current diagnosis other than PTSD which was the result of 
disease incurred or aggravated during the veteran's military 
service.  As regards the latter point, the examiner stated 
that the veteran had a history of drug use, but current drug 
use was not indicated, and in any event, this did not seem to 
be related to the veteran's military service, as his drug use 
predated his military service.


III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As regards the first of the three 
regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R.§ 4.125(a), 
which incorporates the provisions of the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  A more 
recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.  .  See 67 Fed. Reg. 10330- 10332 
(March 7, 2002).]

After careful consideration of the evidence in light of 
above-noted legal authority the Board finds that service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not warranted.  

Initially, the Board notes that personality disorder has been 
diagnosed in and post service.  However, congenital or 
developmental abnormalities, such as personality disorders, 
are not considered "diseases or injuries" within the meaning 
of applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  While service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical evidence that such aggravation occurred in this case. 

Regarding the veteran's diagnosed acquired psychiatric 
disabilities other than PTSD, to include polysubstance 
abuse/dependence, major depression, and schizoaffective 
disorder, none of these are disorders are shown to be 
medically related to service.  In fact, in the only medical 
opinion to directly address the question of a nexus between 
any such disorders and service, the July 2005 VA examiner 
expressed comments-to the effect that the record did not 
clearly establish any such current disorder, to include 
substance abuse, and that, even if so, no such disorder was 
related to service-tend to weigh against the claim.   As the 
July 2005 examiner based his opinion on both examination of 
the veteran, as well as consideration of the veteran's 
documented history-to include his service medical records 
and post-service medical records-the Board finds the July 
2005 VA opinion probative of the question of whether the 
veteran has current psychiatric disability (other than PTSD) 
that is medically related to service.  Significantly, neither 
the veteran nor his representative has presented, identified, 
or even alluded to the existence of any contrary medical 
opinion.  

Further, specifically as regards PTSD, the Board notes that 
some private and VA medical records show the veteran to have 
a current diagnosis of PTSD.  However, the January 1996 VA 
treatment record, September 1996 Social Security record, and 
July 2005 VA examiner's opinion indicate that that the 
veteran did not meet the criteria for a PTSD diagnosis.  The 
November 1994 to December 1995 VA treatment records reflect 
assessments of probable PTSD or questionable PTSD.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this appeal, the Board finds that, while some medical 
evidence tends to suggest that the veteran has PTSD, none of 
that evidence includes any rationale for any such diagnosis, 
to include any explanation of how the diagnostic criteria are 
met, or discussion of the evidence considered.  By contrast, 
the July 2005 VA examiner's opinion was clearly based upon 
examination of the veteran, consideration of his documented 
medical history, and full consideration of the DSM-IV 
criteria for establishing PTSDconstitutes persuasive evidence 
that the veteran does not meet the diagnostic criteria for 
PTSD.

As a final point, the Board emphasizes that in this appeal, 
service connection for PTSD also cannot be established for 
the primary reason that the July 2005 VA examiner found that 
the criteria for PTSD were not met-the absence of credible 
evidence to establish that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD generally will vary depending upon whether a veteran 
engaged in "combat with the enemy."  See Gaines v. West, 11 
Vet. App. 353, 359 (1998).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  Section 
3.304(f) includes special notice provisions and procedures 
for establishing service connection for PTSD based on 
personal assault.  See 38 C.F.R. § 3.304(f)(3). 

In this case, the veteran does not allege that his in-service 
stressor was due to combat-indeed, he served during 
peacetime and his military occupational specialty was 
electrical/mechanical equipment repairman.  Rather, the 
veteran claims that his PTSD is related to physical and 
mental abuse that occurred while he was in prison during 
active service.  However, as noted by the June 2005 VA 
examiner, the record does not support the occurrence of any 
such claimed abuse.

The veteran's service personnel records show that he was sent 
to the brig for being absent from duty, and while in the 
brig, he was admitted to the hospital for a drug induced 
psychosis.  He was then diagnosed with a passive-aggressive 
personality disorder.  In January 1981, he underwent a 
Summary Court-Martial and in May 1981, he was considered to 
be unsuitable for and incapable of useful naval service and 
was recommended for administrative separation from service.  

In September 2004, the Board remanded the veteran's claim to 
the RO specifically to arrange for VA examination to obtain a 
medical opinion a to whether the veteran had any change in 
behavior subsequent to the alleged assault that evidenced 
that he was indeed assaulted, and whether he had PTSD related 
to this assault.

Pursuant to the Board's request, the July 2005 VA examiner 
reviewed the veteran's medical records, in addition to 
conducting a physical examination.  After such review and 
physical examination, the examiner stated that he could not 
opine that these alleged events occurred.  The Board also 
notes that there is no other objective evidence to establish 
that the veteran's claimed stressor occurred, even though, as 
indicated above, the veteran was notified of alternative 
means of establishing a stressor based on personal assault.  
With no evidence to corroborate the veteran's allegations of 
being mentally and physically abused while in service, the 
evidence does not support a diagnosis of PTSD or the 
occurrence of a claimed stressor-both of which are essential 
to establishing service connection for PTSD.  

In addition to the medical evidence, in adjudicating the 
claim on appeal, the Board has considered the veteran's 
assertions.  While the Board does not doubt the sincerity of 
the veteran's belief that he has an acquired psychiatric 
disorder, to include PTSD, that is related to service, this 
claim turns, in part, on the medical matters of diagnosis and 
etiology, matters within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Further, as indicated above, establishing 
service connection for PTSD, on these facts requires more 
than the veteran's assertions, alone.  

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim,  that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


